FILED
                                                                                      DEC 404 U.S. 519, 520 (1972). Nonetheless,pro

se plaintiffs must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F.

Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure states the

minimum requirements for complaints. Fed. R. Civ. P. 8(a). Rule 8(a) requires that a complaint

contain a short and plain statement of the grounds upon which federal jurisdiction rests, a short

and plain statement showing that the plaintiff is entitled to relief, and a demand for judgment for

the relief sought. The minimum requirements Rule 8 imposes are designed to provide defendants

with sufficient notice of the claim or claims being asserted in order to allow defendants to

prepare a responsive answer and an adequate defense, and to determine whether the doctrine of

res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). Further, compliance




                                                                                                            3
with Rule 8(a)'s requirements should provide a court with sufficient information to determine

whether it has jurisdiction over the claims.

       The complaint indicates that the plaintiff, who appears to be a resident of Maryland, is

suing a defendant who is a Maryland state judge. The complaint does not make clear what

claims plaintiff is pursuing and does not provide sufficient notice to the defendant of the claims

so that she may prepare a proper defense. In addition, the complaint does not provide sufficient

information to determine that jurisdiction exists to hear any of the claims plaintiff intends, as it

appears that the plaintiff means to sue a judge in her judicial capacity. Accordingly, the

complaint will be dismissed for failure to comply with the requirements of Rule 8.

        Plaintiff is advised that if he persists in filing such complaints this Court may restrict his

ability to proceed in forma pauperis.

        A separate order accompanies this memorandum opi




                                                       United States District Judge